While the trial judge did hold that the property involved was not property absolutely essential to the existence of the City of Coral Gables, or necessary and useful to the exercise and performance of its governmental powers, or the performance of its duties, it nevertheless indisputably appeared from the whole record that the property levied on under execution against the City of Coral Gables was property which represented an investment made by the City of Coral Gables of the proceeds of its bond issue which had been authorized by statute for acquisition of a golf course, and was therefore held by the City in its capacity as a statutory public trustee, which trusteeship of the City could not be defeated by the City's alleged express or implied abandonment of the trust, since a statutory public trust imposed on a municipal corporation cannot be thus lost or defeated.
The bonds of the city, the proceeds of the city's bonds, and the taxes levied to pay the same, all being admittedly exempt from execution for satisfaction of the city's general creditors, because of the public trust which would be defeated if the rule were otherwise, our holding is that the property which has been acquired by the city through the investment of the proceeds of the bonds, partakes of the same exempt character as the bonds themselves, as well as the proceeds and the taxes authorized by statute to be realized to make such investment possible.
The matter of rendering alleged surplus, abandoned or unnecessary municipal trust property subject to satisfaction of a municipality's debts is one exclusively within legislative control.
Until the legislative will is exercised to the contrary, *Page 793 a statutory trust in municipal property set up and provided for by a legislative act, must be viewed by the courts as being intended to be continued and protected by the courts from being defeated either through the positive action or alleged inaction or abandonment, of the municipal corporation which has been made by the Legislature a public trustee for publicly owned property.
Payment of appellee's judgment is not defeated by adhering to such rule since appellee has her plain, adequate and complete remedy against the City of Coral Gables by pursuing legal means ordinarily available to a judgment creditor of a municipal corporation which makes no provision to pay judgments which have been rendered against it.
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.
ELLIS AND BROWN, J.J., dissent.